


Exhibit 10.1


BROWN & BROWN, INC.


PERFORMANCE STOCK AWARD AGREEMENT


This Performance Stock Award Agreement (this “Agreement”) is entered into as of
March 23, 2016 (the “Date of Grant”), between Brown & Brown, Inc., a Florida
corporation (together with its subsidiaries, the “Company”) and _________ (the
“Grantee”), pursuant to the terms and conditions of the Brown & Brown, Inc. 2010
Stock Incentive Plan, as amended (the “Plan”). Any term capitalized but not
defined in this Agreement will have the meaning set forth in the Plan.


The Plan provides to the Compensation Committee of the Board of Directors of the
Company (the "Committee") the discretion and authority to grant Stock Grants to
Employees or Directors, subject to the terms and conditions of the Plan and any
additional terms provided by the Committee. Pursuant to the terms of the Plan,
the Committee desires to grant performance-based shares of the common stock of
the Company, par value $.10 per share (the "Common Stock"), to the Grantee in
the form of a Stock Grant effective as of the Date of Grant. The Grantee desires
to accept the grant of shares of Common Stock and agrees to be bound by the
terms and conditions of the Plan and this Agreement. Accordingly, the Company
and the Grantee hereby agree to the restrictions, terms, and conditions set
forth below.
 
    1.    Grant of Performance Shares. The Company grants to the Grantee
_____________ (________) shares of Common Stock (the “Performance Shares”). For
purposes of this Agreement, the Performance Shares are divided into two (2)
portions (each, a "Tranche"). Fifty percent (50%) of the Performance Shares
shall be “Tranche 1 Performance Shares” and fifty percent (50%) of the
Performance Shares shall be “Tranche 2 Performance Shares.”
 
    2.    Performance Conditions for Awarding of Performance Shares. Except as
otherwise provided in Section 4 of this Agreement in the event of a Transfer of
Control or the termination of the Grantee's employment with the Company as a
result of death or Disability, the percentages, if any, of the Tranche 1
Performance Shares and the Tranche 2 Performance Shares that shall be treated as
awarded (the "Awarded Performance Shares"), and therefore eligible to become
vested and nonforfeitable in accordance with Section 3 of this Agreement, shall
be based on the level of achievement of the applicable performance goals set
forth below during the three-year (3-year) period beginning on January 1, 2016,
and ending on December 31, 2018 (the “Performance Period”), subject to the terms
and conditions of this Section 2.


(a)    Tranche 1 Performance Shares - Organic Sales Growth Condition. The extent
to which, if any, the Tranche 1 Performance Shares become Awarded Performance
Shares shall be based upon the Company's Average Organic Sales Growth (as
defined below) during the Performance Period (the "Organic Sales Growth
Condition"). The percentage, if any, of the Tranche 1 Performance Shares that
become Awarded Performance Shares shall be determined in accordance with the
following schedule:
         



--------------------------------------------------------------------------------




Performance Level
Average Organic Sales Growth
Awarded Percentage of
Tranche 1 Performance Shares
Maximum
Equal to or greater than 4.0%
200%
High Target
3.0%
120%
Target
2.5%
100%
Low Target
2.0%
 80%
Threshold
1.0%
 50%
No Payout
Less than 1.0%
   0%



If the actual performance level of the Company's Average Organic Sales Growth
falls in between any of the Performance Levels listed in the schedule above, the
percentage of the Tranche 1 Performance Shares that become Awarded Performance
Shares shall be determined based on straight-line interpolation. The Company's
"Average Organic Sales Growth" for the Performance Period shall be determined by
calculating the simple average of the Company’s Annual Internal Growth Rate (as
defined below) over the Performance Period. The Company’s “Annual Internal
Growth Rate” means the growth rate of Core Organic Commissions and Fees (as
defined below) as reported in the Internal Growth Schedule prepared by the
Corporate Accounting Department of the Company in support of the Company’s
Annual Report on Form 10-K (or such comparable or equivalent schedule as may be
prepared in accordance with legal or accounting rule requirements associated
with future filings). “Core Organic Commissions and Fees” is defined as “core
commissions and fees” less (i) the core commissions and fees earned for the
first twelve months by newly-acquired operations and (ii) divested business
(core commissions and fees generated from offices, books of business or niches
sold or terminated during the comparable period). The term “core commissions and
fees” excludes profit-sharing contingent commissions and guaranteed supplemental
commissions ("GSCs"). The calculation of the Average Organic Sales Growth may be
subject to adjustment for such items (for example, items that are unusual in
nature or infrequently occurring) as, in the discretion of the Committee, are
determined to be appropriately disregarded for all grantees whose agreements
include an Organic Sales Growth Condition. Any such determination and approval
made by the Committee shall be final and binding upon the Grantee, the Company,
their respective heirs, administrators, personal representatives, successors,
assigns, and all other interested persons.
 
(b)    Tranche 2 Performance Shares - EPS Condition. The extent to which, if
any, the Tranche 2 Performance Shares become Awarded Performance Shares shall be
based upon the Compound Annual Growth Rate (the "CAGR") of the Company's
cumulative earnings per share during the Performance Period (the "EPS
Condition"). The percentage, if any, of the Tranche 2 Performance Shares that
become Awarded Performance Shares shall be determined in accordance with the
following schedule:


Performance Level
Cumulative
Earnings Per Share
CAGR
Awarded Percentage of Tranche 2 Performance Shares
Maximum
Equal to or greater than $6.34
Equal to or greater than 11.0%
200%
High Target
$6.11
 9.0%
120%
Target
$5.94
7.5%
100%
Low Target
$5.77
6.0%
 80%
Threshold
$5.66
5.0%
 50%
No Payout
Less than $5.66
Less than 5.0%
   0%

 
If the actual performance level of the CAGR of the Company's earnings per share
falls in between any of the Performance Levels listed in the schedule above, the
percentage of the Tranche 2 Performance Shares that become Awarded Performance
Shares shall be determined based on straight-line interpolation. The

2

--------------------------------------------------------------------------------




CAGR of the Company's earnings per share for the Performance Period shall be
determined by comparison of the earnings per share for the twelve-month period
ending December 31, 2015, that is $_______ per share, to the sum of the earnings
per share for the twelve-month periods ending December 31, 2016, 2017, and 2018.
For purposes of this Agreement, the Company's earnings per share shall be
calculated in accordance with generally accepted accounting principles
recognized in the United States of America (“GAAP”), except that such
calculation shall be (i) without regard to the impact of the line item in the
Company’s income statement filed as part of the Company’s Annual Report on Form
10-K relating to the change in earn-out payments associated with acquisitions
captioned “Change in estimated acquisition earnout payables,” required by
Accounting Standards Codification Topic 805 - Business Combinations, or any
comparable or equivalent amount reported in future filings pursuant to future
accounting rule requirements, and (ii) subject to adjustment for such items (for
example, items that are unusual in nature or infrequently occurring) as, in the
discretion of the Committee, are determined to be appropriately disregarded for
all grantees whose agreements include an EPS Condition. Any such determination
and approval made by the Committee shall be final and binding upon the Grantee,
the Company, their respective heirs, administrators, personal representatives,
successors, assigns, and all other interested persons.


(c)    Procedure. The applicable percentage, if any, of each Tranche shall
become Awarded Performance Shares on the date on which the Committee determines
and certifies in writing the level of achievement of the performance goal
applicable to the Tranche (the "General Awarded Date"), provided that the
Grantee has been continuously employed by the Company since the Date of Grant.
For the avoidance of doubt, the Committee's certifications of the levels of
achievement of the performance goals for the Tranche 1 Performance Shares and
the Tranche 2 Performance Shares may occur on different dates, and therefore the
General Awarded Dates applicable to the Tranches are not required to be
identical. Also for the avoidance of doubt, any reference in this Agreement to
Awarded Performance Shares that does not include a reference to either of the
Tranches shall be a reference to the Performance Shares in both Tranches that
become Awarded Performance Shares pursuant to either this Section 2 or Section 4
of the Agreement. The Committee's determination and written certification shall
be based on the actual level of achievement of the applicable performance goal,
in accordance with the provisions of the Plan and this Agreement, including,
without limitation, the provisions of the Plan and this Agreement relating to
adjustment for items that are unusual in nature or infrequently occurring. The
Committee's determination and certification shall be final, binding, and
conclusive on all persons, including but not limited to the Company and the
Grantee. The Grantee shall not be entitled to any claim or recourse if any
action or inaction by the Company, or any other circumstance or event, including
any circumstance or event outside the control of the Grantee, adversely affects
the level of achievement, or in any way prevents the satisfaction, of the
applicable performance goal.


(d)    Forfeiture. Except as otherwise provided in Section 4 of this Agreement
in the event of a Transfer of Control or the termination of the Grantee's
employment with the Company as a result of the Grantee's death or Disability, if
the Grantee's employment with the Company terminates for any reason before the
General Awarded Date for a Tranche, the Grantee's interest in one hundred
percent (100%) of the Performance Shares in the Tranche shall be forfeited
immediately upon the Grantee's termination of employment with the Company. In
addition, except as otherwise provided in Section 4 of this Agreement, any
Performance Shares in a Tranche that do not become Awarded Performance Shares on
the General Awarded Date for the Tranche based on the Committee's determination
and written certification of the level of achievement of the performance goal
applicable to the Tranche shall be forfeited immediately on such General Awarded
Date and shall not be eligible to become vested and nonforfeitable in accordance
with Section 3 of this Agreement.


3.    Employment Condition for Vesting of Awarded Performance Shares. Except as
otherwise provided in Section 4 of this Agreement in the event of the Grantee's
attainment of age 64, a Transfer of

3

--------------------------------------------------------------------------------




Control, or the termination of the Grantee's employment with the Company as a
result of death or Disability, the Grantee's interest in the Awarded Performance
Shares shall become fully vested and nonforfeitable on the fifth (5th)
anniversary of the Date of Grant, provided that the Grantee has been
continuously employed by the Company since the Date of Grant. Except as
otherwise provided in Section 4 of this Agreement, if the Grantee's employment
terminates for any reason before the fifth (5th) anniversary of the Date of
Grant, the Grantee's interest in one hundred percent (100%) of the Awarded
Performance Shares shall be forfeited. For the avoidance of doubt, any reference
in this Agreement to "employment with the Company" or "employed by the Company"
shall be deemed to include service as a non-Employee member of the Company's
Board of Directors, and a Grantee's continuous employment with the Company shall
not be considered interrupted in the event of a change in the status of the
Grantee from Employee to non-Employee Director, or from non-Employee Director to
Employee.


4.    Treatment of Performance Shares upon Attainment of Age 64, Transfer of
Control, or Termination of Employment as a Result of Death or Disability. The
purpose of this Section 4 is to provide special rules that may apply to the
awarding or vesting, or both the awarding and vesting, of Performance Shares in
the event of the Grantee's attainment of age 64, a Transfer of Control, or the
termination of the Grantee's employment with the Company as a result of the
Grantee's death or disability. For the avoidance of doubt, a reference to the
occurrence of an event "prior to the General Awarded Date" shall mean that the
event occurs before the Committee determines and certifies in writing the level
of achievement of the applicable performance goal in accordance with Section
2(c) of this Agreement, and therefore before any portion of the affected
Performance Shares become Awarded Performance Shares in accordance with Section
2(c) of this Agreement. Similarly, a reference to the occurrence of an event "on
or after the General Awarded Date" shall mean that the event occurs after the
Committee determines and certifies in writing the level of achievement of the
applicable performance goal in accordance with Section 2(c) of this Agreement,
and therefore after the applicable portion, if any, of the affected Performance
Shares have become Awarded Performance Shares in accordance with Section 2(c) of
this Agreement.


(a)    Attainment of Age 64.


(1)    Attainment of Age 64 Prior to General Awarded Date - No Effect on
Awarding of Performance Shares. If the Grantee attains age 64 prior to the
General Awarded Date, the determination of whether and to what extent the
Performance Shares become Awarded Performance Shares shall be determined in
accordance with the provisions of Section 2 of this Agreement without regard to
the Grantee's age. For the avoidance of doubt, no portion of the Performance
Shares shall become Awarded Performance Shares as a result of the Grantee's
attainment of age 64.


(2)    Effect of Attainment of Age 64 on the Vesting of Awarded Performance
Shares. If the Grantee attains age 64 before the fifth (5th) anniversary of the
Date of Grant, this Section 4(a)(2) shall govern the timing and the extent of
the vesting and nonforfeitability of the Performance Shares, if any, that become
Awarded Performance Shares in accordance with Section 2 of this Agreement. This
Section 4(a)(2) shall supersede the standard vesting provision contained in
Section 3 of this Agreement only to the extent that it results in accelerated
vesting of the Awarded Performance Shares, and it shall not result in a delay of
any vesting of any Awarded Performance Shares that otherwise would occur under
the terms of the standard vesting provision contained in Section 3 of this
Agreement. The application of the special vesting rules of this Section 4(a)(2)
shall depend upon whether the Grantee attains age 64 on or before the General
Awarded Date, or attains age 64 after the General Awarded Date.


(A)    Attainment of Age 64 on or before the General Awarded Date. If the
Grantee attains age 64 on or before the General Awarded Date, a portion of the
Performance Shares, if any, that become Awarded Performance Shares on the
General Awarded Date shall become vested and

4

--------------------------------------------------------------------------------




nonforfeitable on the General Awarded Date, provided that the Grantee has been
continuously employed by the Company since the Date of Grant. The portion of the
Awarded Performance Shares that become vested and nonforfeitable on the General
Awarded Date shall be the number of Awarded Performance Shares multiplied by a
fraction, the numerator of which shall equal the number of full years since the
Date of Grant, and the denominator of which shall equal five (5). An additional
one-fifth (1/5) of the Awarded Performance Shares shall become vested and
nonforfeitable on each subsequent anniversary of the Date of Grant until the
fifth (5th) anniversary of the Date of Grant, so long as Grantee continues to be
employed by the Company.


(B)    Attainment of Age 64 after the General Awarded Date. If the Grantee
attains age 64 after the General Awarded Date, a portion of the Performance
Shares, if any, that become Awarded Performance Shares on the General Awarded
Date shall become vested and nonforfeitable on the first anniversary of the Date
of Grant that coincides with or follows the Grantee's attainment of age 64,
provided that the Grantee has been continuously employed by the Company since
the Date of Grant. The portion of the Awarded Performance Shares that become
vested and nonforfeitable on the first anniversary of the Date of Grant that
coincides with or follows the Grantee's attainment of age 64 shall be the number
of Awarded Performance Shares multiplied by a fraction, the numerator of which
shall equal the number of full years since the Date of Grant, and the
denominator of which shall equal five (5). An additional one-fifth (1/5) of the
Awarded Performance Shares shall become vested and nonforfeitable on each
subsequent anniversary of the Date of Grant until the fifth (5th) anniversary of
the Date of Grant, so long as Grantee continues to be employed by the Company.


(b)    Transfer of Control.


(1)    Prior to General Awarded Date.


(A)    Awarding of Performance Shares following Transfer of Control. If a
Transfer of Control occurs after the Date of Grant but prior to the General
Awarded Date, a percentage of each of the Tranche 1 Performance Shares and the
Tranche 2 Performance Shares shall become Awarded Performance Shares, provided
that the Grantee has been continuously employed by the Company since the Date of
Grant. The percentage of the Performance Shares in each Tranche that become
Awarded Performance Shares shall be the greater of:


1.    100% of the Performance Shares in the Tranche; or


2.    the percentage of the Performance Shares in the applicable Tranche
determined in accordance with the schedule in Section 2(a) with respect to the
Tranche 1 Performance Shares or Section 2(b) with respect to the Tranche 2
Performance Shares, based on the actual level of achievement (up to the maximum
level of achievement for each Tranche set forth in Section 2) of the performance
goal applicable to the Tranche from the first day of the Performance Period to
the date on which the Transfer of Control occurs.


The applicable percentage of each Tranche shall become Awarded Performance
Shares on the date on which the Committee determines and certifies in writing
the level of achievement of the performance goal applicable to the Tranche (the
"Transfer of Control Awarded Date"). For the avoidance of doubt, the Committee's
written certifications of the achievement of the performance goals for the
Tranche 1 Performance Shares and the Tranche 2 Performance Shares may occur on
different dates, and therefore the Transfer of Control Awarded Dates applicable
to the Tranches are not required to be identical. The Committee's determination
and written certification shall be based on the actual level of achievement of
the applicable performance goal, in accordance with the provisions of the Plan
and this Agreement, including, without limitation, the provisions of the Plan
and this Agreement relating to adjustment for items that are unusual in nature
or infrequently

5

--------------------------------------------------------------------------------




occurring. The Committee's determination and written certification shall be
final, binding, and conclusive on all persons, including but not limited to the
Company and the Grantee. The Grantee shall not be entitled to any claim or
recourse if any action or inaction by the Company, or any other circumstance or
event, including any circumstance or event outside the control of the Grantee,
adversely affects the level of achievement, or in any way prevents the
satisfaction, of the applicable performance goal.


(B)    Vesting of Awarded Performance Shares following Transfer of Control.
Unless the Grantee's employment with the Company terminates by reason of
Termination After Transfer of Control (as defined below) after the Transfer of
Control Awarded Date but prior to the fifth (5th) anniversary of the Date of
Grant, the Grantee's interest in the Performance Shares that become Awarded
Performance Shares in accordance with Section 4(b)(1)(A) above shall become
fully vested and nonforfeitable on the fifth (5th) anniversary of the Date of
Grant, provided that the Grantee has been continuously employed by the Company
since the Date of Grant. However, if the Grantee’s employment with the Company
terminates by reason of Termination After Transfer of Control (as defined below)
but prior to the fifth (5th) anniversary of the Date of Grant, the Performance
Shares that become Awarded Performance Shares in accordance with Section
4(b)(1)(A) above shall become fully vested and nonforfeitable as of the date of
such Termination After Transfer of Control. For purposes of this Section 4(b),
the following definitions shall apply:


1.     “Termination After Transfer of Control” shall mean either of the
following events occurring after a Transfer of Control:


a.    termination by the Company of the Grantee’s employment with the Company,
within twelve (12) months following a Transfer of Control, for any reason other
than Termination for Cause (as defined below); or


b.    upon Grantee’s Constructive Termination (as defined below), the Grantee’s
resignation from employment with the Company within twelve (12) months following
the Transfer of Control.


Notwithstanding any provision herein to the contrary, Termination After Transfer
of Control shall not include any termination of the Grantee’s employment with
the Company which: (i) is a Termination for Cause (as defined below); (ii) is a
result of the Grantee’s death or Disability; (iii) is a result of the Grantee’s
voluntary termination of employment with the Company other than upon
Constructive Termination (as defined below); or (iv) occurs prior to the
effectiveness of a Transfer of Control.


2.     “Termination for Cause” shall mean termination by the Company of the
Grantee’s employment with the Company for any of the following reasons: (i)
theft, dishonesty, or falsification of any employment or Company records; (ii)
improper use or disclosure of the Company’s confidential or proprietary
information; (iii) the Grantee’s failure or inability to perform any reasonable
assigned duties after written notice from the Company of, and a reasonable
opportunity to cure, such continued failure or inability; (iv) any material
breach by the Grantee of any employment agreement between the Grantee and
Company, which breach is not cured pursuant to the terms of such agreement; or
(v) the Grantee’s conviction of any criminal act which, in the Company’s
discretion, impairs Grantee’s ability to perform his or her duties with the
Company. Termination for Cause pursuant to the foregoing shall be determined in
the discretion of the Company.


3.     “Constructive Termination” shall mean any one or more of the following:



6

--------------------------------------------------------------------------------




a.    without the Grantee’s express written consent, the assignment to the
Grantee of any duties, or any limitation of the Grantee’s responsibilities,
substantially inconsistent with the Grantee’s positions, duties,
responsibilities and status with the Company immediately prior to the date of a
Transfer of Control;


b.    without the Grantee’s express written consent, the relocation of the
principal place of the Grantee’s employment to a location that is more than
fifty (50) miles from the Grantee’s principal place of employment immediately
prior to the date of a Transfer of Control, or the imposition of travel
requirements substantially more demanding of the Grantee than such travel
requirements existing immediately prior to the date of a Transfer of Control;


c.    any failure by the Company to pay, or any material reduction by the
Company of, (i) the Grantee’s base salary in effect immediately prior to the
date of the Transfer of Control (unless reductions comparable in amount an
duration are concurrently made for all other employees of the Company with
responsibilities, organizational level and title comparable to the Grantee’s),
or (ii) the Grantee’s bonus compensation, if any, in effect immediately prior to
the date of the Transfer of Control (subject to applicable performance
requirements with respect to the actual amount of bonus compensation earned by
the Grantee); or


d.    any failure by the Company to (i) continue to provide the Grantee with the
opportunity to participate, on terms no less favorable than those in effect for
the benefit of any employee group which customarily includes a person holding
the employment position or a comparable position with the Company then held by
the Grantee, in any benefit or compensation plans and programs, including, but
not limited to, the Company’s life, disability, health, dental, medial, savings,
profit sharing, stock purchase and retirement plans, if any, in which the
Grantee was participating immediately prior to the date of the Transfer of
Control, or their equivalent, or (ii) provide the Grantee with all other fringe
benefits (or their equivalent) from time to time in effect for the benefit of
any employee group which customarily includes a person holding the employment
position or a comparable position with the Company then held by the Grantee.


(2)    On or After Awarded Date. If the Grantee’s employment with the Company
terminates by reason of Termination After Transfer of Control after the General
Awarded Date, but before the Grantee's interest in the Awarded Performance
Shares becomes fully vested and nonforfeitable in accordance with Section 3 of
this Agreement or is forfeited, the Awarded Performance Shares shall become
fully vested and nonforfeitable as of the date of such Termination After
Transfer of Control.
  
(c)    Termination of Employment as a Result of Death or Disability.


(1)     Prior to General Awarded Date. If the Grantee's employment with the
Company terminates as a result of the Grantee's death or Disability after the
Date of Grant but prior to the General Awarded Date or forfeiture of the
Grantee's interest in the Performance Shares, a portion of the Performance
Shares shall become vested and nonforfeitable on the date on which the Grantee's
employment terminates. The portion of the Performance Shares that shall become
vested and nonforfeitable pursuant to this Section 4(c)(1) shall be the number
of Performance Shares that are granted in Section 1 of this Agreement multiplied
by a fraction, the numerator of which shall equal the number of full months of
the Grantee's employment with the Company during the Performance Period, and the
denominator of which shall equal thirty-six (36).


(2)    On or After General Awarded Date. If the Grantee’s employment with the
Company terminates as a result of Grantee’s death or disability after the
General Awarded Date or the Transfer

7

--------------------------------------------------------------------------------




of Control Awarded Date, as applicable, but before the Grantee's interest in the
Awarded Performance Shares becomes fully vested and nonforfeitable in accordance
with Section 3 of this Agreement or is forfeited, the Awarded Performance Shares
shall become fully vested and nonforfeitable on the date on which the Grantee's
employment with the Company terminates.


5.    Adjustments in Number of Performance Shares. If the shares of the Common
Stock are changed into or exchanged for a different number or kind of shares of
the Company or other securities of the Company by reason of merger,
consolidation, recapitalization, reclassification, stock split, stock dividend
or combination of shares, the number and kind of Performance Shares shall be
equitably adjusted to reflect such changes in accordance with the Plan. Any such
adjustment made by the Company's Board of Directors or the Committee shall be
final and binding upon the Grantee, the Company, their respective heirs,
administrators, personal representatives, successors, assigns, and all other
interested persons.


6.    Delivery of Vested Performance Shares; No Fractional Shares. Subject to
the provisions of Section 11 relating to tax withholding, the delivery to the
Grantee of the Performance Shares that become fully vested and nonforfeitable
under Section 3 or Section 4 of this Agreement shall be, at the Company’s
option, evidenced by a share certificate delivered to the Grantee, or other
physical or electronic evidence of Common Stock ownership, including, without
limitation, deposit of shares into a stock brokerage account maintained for the
Grantee or credit to a book-entry account for the benefit of the Grantee
maintained by the Company’s stock transfer agent or its designee.
Notwithstanding any provision of this Agreement to the contrary, any fractional
share that would otherwise result from the application of any provision of this
Agreement shall be rounded down to the nearest whole number, as determined by
the Committee in its discretion.


7.    Dividend Rights. If a cash dividend is declared on shares of the Common
Stock after the General Awarded Date or Transfer of Control Awarded Date,
whichever is applicable, but before the Grantee's interest in the Awarded
Performance Shares becomes fully vested and nonforfeitable or is forfeited, the
Company shall pay the cash dividend directly to the Grantee with respect to the
Awarded Performance Shares. If a stock dividend is declared after the General
Awarded Date or Transfer of Control Awarded Date, whichever is applicable, but
before the Grantee's interest in the Awarded Performance Shares becomes fully
vested and nonforfeitable or is forfeited, the stock dividend shall be treated
as part of the grant of that portion of the related Awarded Performance Shares,
and the Grantee's interest in such stock dividend shall become vested and
nonforfeitable, or shall be forfeited, at the same time as the Awarded
Performance Shares with respect to which the stock dividend was paid becomes
vested and nonforfeitable or are forfeited. The disposition of each other form
of dividend that may be declared after the General Awarded Date or Transfer of
Control Awarded Date, whichever is applicable, but before the Grantee's interest
in the Awarded Performance Shares becomes fully vested and nonforfeitable or is
forfeited, shall be made in accordance with such rules as the Committee may
adopt with respect to such dividend.


8.    Voting Rights. The Grantee shall be allowed to exercise voting rights with
respect to the Awarded Performance Shares after the General Awarded Date or
Transfer of Control Awarded Date, whichever is applicable, even though the
Grantee's interest in such Performance Shares has not yet become fully vested
and nonforfeitable.


9.    Administration. The Committee shall have the power to interpret this
Agreement and to adopt such rules for the administration, interpretation, and
application of the Agreement as are consistent with the Plan, and to interpret
or revoke any such rules. All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Grantee, the Company, and all other interested persons. No member of
the Committee shall be personally liable for any action,

8

--------------------------------------------------------------------------------




determination or interpretation made in good faith with respect to the Plan or
this Agreement or any similar agreement to which the Company is a party.


10.    Non-Transferability. Neither the Performance Shares nor any interest or
right therein or part thereof shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition is voluntary or involuntary or by operation of law, by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy) and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 10 shall
not prevent transfers by will or by the applicable laws of descent and
distribution.


11.    Withholding. The Grantee shall pay all applicable federal and state
income and employment taxes that the Company is required to withhold at any time
with respect to the Performance Shares. Such payment shall be made in full by
the deduction from the number of vested and nonforfeitable Performance Shares
otherwise deliverable by Company upon vesting and nonforfeitability of any
portion of the Performance Shares, the smallest number of whole shares which,
when multiplied by the fair market value of a share of the Common Stock on the
vesting date, is sufficient to satisfy the amount of such tax withholding
requirement. Grantee's entry into this Agreement shall confirm Grantee’s
instruction and authorization to the Company to satisfy withholding obligations
with respect to the Performance Shares in this manner.


12.    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of its Secretary and any
notice to be given to the Grantee shall be addressed to the address on file for
the Grantee with the Company’s Employee Compensation (Payroll) Department. By a
notice given pursuant to this Section 12, either party may hereafter designate a
different address for notices to be given to such party. Any notice required to
be given to the Grantee shall, if the Grantee is then deceased, be given to the
Grantee's personal representative if such representative has previously informed
the Company of such representative’s status and address by written notice under
this Section 12. Any notice shall have been deemed duly given when enclosed in a
properly sealed envelope addressed as aforesaid, deposited (with postage
prepaid) in a United States postal receptacle.


13.    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


14.    Disposition. Upon receipt of any of the Performance Shares as a result of
the satisfaction of all conditions to the grant of the Performance Shares, the
Grantee shall, if requested by the Company in order to assure compliance with
applicable law, hold such Performance Shares for investment and not with the
view toward resale or distribution to the public and, if so requested by the
Company, shall deliver to the Company a written statement signed by the Grantee
and satisfactory to the Company to that effect. In such instance, the Grantee
shall give prompt notice to the Company of any disposition or other transfer of
any Performance Shares acquired under this Agreement. Such notice shall specify
the date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by the
Grantee in such disposition or other transfer.


15.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one agreement.


16.    Severability. If any provision, or any part thereof, of this Agreement
should be held by any court to be illegal, invalid or unenforceable, either in
whole or in part, such illegality, invalidity or unenforceability shall not
affect the legality, validity or enforceability of the remaining provisions, or
any part thereof, all of which shall remain in full and effect.



9

--------------------------------------------------------------------------------




17.    Entire Agreement; Amendments. This Agreement (including any documents or
instruments referred to herein) constitutes the entire agreement regarding the
Performance Shares among the parties and supersedes all prior agreements, and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. The Committee may amend this Agreement, provided that if
the Committee determines, in its discretion, that an amendment of this Agreement
is likely to materially impair the rights of the Grantee, such amendment shall
not be implemented without the consent of the Grantee, except to the extent that
such amendment is required for compliance with applicable law, stock market or
exchange rules and regulations, or accounting or tax rules and regulations.


18.    Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without regard to
choice of law principles.


        

10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties as of the date first written above.


BROWN & BROWN, INC.


                                                                                          
By: _______________________________
R. Andrew Watts
Executive Vice President, Treasurer &                             Chief
Financial Officer






GRANTEE




_______________________________
                        





11